Citation Nr: 0911715	
Decision Date: 03/30/09    Archive Date: 04/08/09

DOCKET NO.  07-34 543A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for bilateral sensorineural 
hearing loss.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

C. J. Houbeck, Associate Counsel




INTRODUCTION

The Veteran served on active duty from September 1953 to 
September 1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 Regional Office (RO) in 
San Diego, California rating decision, which denied the claim 
on appeal.

The Board notes that, in his February 2007 notice of 
disagreement (NOD) and November 2007 certification of appeal, 
the Veteran also indicated that he disagreed with the April 
2006 denial of his claim for service connection for a low 
back condition.  In a January 2009 rating decision, the RO 
granted service connection for the Veteran's low back 
condition.  This decision was a complete grant of benefits 
with respect to this issue.  See Grantham v. Brown, 114 F.3d 
1156 (Fed. Cir. 1997).  Therefore, the issue is not currently 
on appeal before the Board.


FINDING OF FACT

The preponderance of the evidence shows that the Veteran's 
current bilateral hearing loss is not causally related to a 
disease, injury or event in service.


CONCLUSION OF LAW

A bilateral hearing loss disability was not incurred in or 
aggravated by active service, nor may it be presumed to have 
occurred therein.  See 38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, and 3.385 
(2008).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claims or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claims, in which case, the claims are 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim for service connection, 
the Veteran's Administration (VA) has met all statutory and 
regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2008).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the Veteran and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002 
& Supp. 2008); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United 
States Court of Appeals for Veterans Claims (Court) held that 
VA must inform the Veteran of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; (3) that the Veteran 
is expected to provide; and (4) request that the Veteran 
provide any evidence in his possession that pertains to the 
claim.  The requirement of requesting that the Veteran 
provide any evidence in his possession that pertains to the 
claim was eliminated by the Secretary during the course of 
this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating 
fourth element notice as required under Pelegrini II, 
effective May 30, 2008).  Thus, any error related to this 
element is harmless.

VCAA letters dated in December 2004 and March 2006 fully 
satisfied the duty to notify provisions.  See 38 U.S.C.A. § 
5103(a) (West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b)(1) 
(2008); Quartuccio, at 187.  The Veteran was advised that it 
was ultimately his responsibility to give VA any evidence 
pertaining to the claims.  The December 2004 letter informed 
him that additional information or evidence was needed to 
support his claim, and asked him to send the information or 
evidence to VA.  See Pelegrini II, at 120-21.  

The March 2006 letter also explained to the Veteran how 
disability ratings and effective dates are determined.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's service medical records and 
relevant VA medical records are in the file.  All records 
identified by the Veteran as relating to the claim have been 
obtained, to the extent possible.  The Board finds that the 
record contains sufficient evidence to make a decision on the 
claim.  VA has fulfilled its duty to assist.

With a service connection claim, the duty to assist also 
includes providing a medical examination or obtaining a 
medical opinion when such is necessary to make a decision on 
the claim, as defined by law.  The Board notes that the 
Veteran was provided a VA examination in March 2006, at which 
he was diagnosed with a current bilateral hearing loss 
disability.  The Board finds this examination report to be 
thorough and complete with respect to the Veteran's claim for 
service connection.  The Board notes that the physician 
preparing the examination report reviewed the Veteran's 
claims folder.  The Board finds this examination report 
sufficient upon which to base a decision with regards to the 
claim for service connection.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

Service Connection

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2008).  That 
an injury or disease occurred in service is not enough; there 
must be chronic disability resulting from that injury or 
disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b) (2008).  Service 
connection may also be granted for any injury or disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease or 
injury was incurred in service.  38 C.F.R. § 3.303(d) (2008). 

For veterans who have served 90 days or more of active 
service during a war period or after December 31, 1946, 
certain chronic disabilities, including hearing loss, are 
presumed to have been incurred in service if manifest to a 
compensable degree within one year of discharge from service.  
38 U.S.C.A. §§ 1101, 1112, 1137 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.307, 3.309 (2008).  In the instant case, there is 
no presumed service connection because hearing loss was not 
medically diagnosed within one year of discharge; indeed, it 
was not diagnosed until decades after service.    

In the absence of presumption, to establish direct service 
connection for a disorder there must be: (1) medical evidence 
of the current disability; (2) medical, or in certain 
circumstances, lay evidence of the in-service incurrence of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Gutierrez v. Principi 19 Vet. App. 
1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 
(1999)).  Service connection, furthermore, may be granted 
when a chronic disease or disability is not present in 
service, but there is evidence of continuity of 
symptomatology after service.  See 38 C.F.R. §3.303(b) 
(2008).

With respect to claims for service connection for hearing 
loss, the United States Court of Appeals for Veterans Claims 
(Court) has held that the threshold for normal hearing is 
from 0 to 20 decibels, and that higher threshold levels 
indicate some degree of hearing loss.  Hensley v. Brown, 5 
Vet. App. 155, 157 (1993).  The Court further opined that 38 
C.F.R. § 3.385 (2008), discussed below, then operates to 
establish when a hearing loss disability can be service 
connected.  Id at 159.

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, 4000 Hertz are 26 decibels or greater; 
or when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385 (2008).

Here, the Veteran alleges that his current bilateral hearing 
loss is due to in-service noise exposure during close firing 
of heavy artillery pieces, machine guns, and small arms.  His 
statements suggest that he believes hearing loss began in 
1955.

The Veteran's DD-214 indicates completion of a basic field 
artillery training course in 1954 and so exposure to heavy 
artillery fire is likely and may be presumed.  Exposure to 
machine guns and small arms fire is also presumed.  The Board 
notes that the Veteran's service treatment records are silent 
as to any complaints, treatments, or diagnoses of hearing 
loss.  The Veteran also underwent six (6) whispered voice 
tests and several concurrent spoken voice tests in 1952, 
1953, 1955, 1956, 1958, and 1959.  On all tests, the Veteran 
received clinically normal scores of 15 out of 15.

There is no competent evidence showing that a bilateral 
hearing loss disability manifested to a compensable degree 
within one year of separation.  While the Veteran may be 
competent to describe symptoms such as difficulty hearing, he 
is not competent as a lay person to establish that he had a 
hearing loss disability manifested to a compensable degree 
under the applicable rating criteria.  Thus, service 
connection on a presumptive basis is not warranted.

Even if a chronic condition was not shown during service, or 
within one year of separation, service connection may be 
established under 38 C.F.R. § 3.303(b) by evidence of 
continuity of symptomatology or under 38 C.F.R. § 3.303(d) if 
the evidence otherwise shows that a disease first diagnosed 
after service was incurred in service.  The pertinent 
inquiry, then, is whether the Veteran's current bilateral 
hearing loss was caused by any incident of service.  The 
Board concludes it was not.

After service, the Veteran's treatment records do not 
indicate complaints of or treatment for bilateral 
sensorineural hearing loss until approximately November 2002, 
almost five (5) decades after service.  In February 2006, a 
private audiologist diagnosed the Veteran with high frequency 
sensorineural hearing loss bilaterally.  This private 
audiologist, after observing the Veteran's reported history 
of "gunfire and cannon-fire" could not state for certain 
the cause of the Veteran's hearing loss.

In March 2006, the Veteran was afforded a VA audio 
examination, wherein he was again diagnosed with bilateral 
sensorineural hearing loss.  In regard to etiology, the 
examining VA physician opined that the Veteran's current 
bilateral hearing loss did not stem from his military 
service.  In reaching his conclusion, the physician noted 
review of the claims file, including the whispered voice or 
spoken voice and whispered voice tests performed in 1952, 
1953, 1955, 1956, 1958, and 1959.  The physician also 
considered the 2002 private audio examination documentation.  
The physician speculated that the 2002 examination was the 
first time the Veteran had been diagnosed with hearing loss, 
based on the absence of earlier evidence in the record.  The 
physician also considered the Veteran's report of noise 
exposure as a Battery Executive Officer in the Marines and 
the lack of ear infections, ear trauma, facial numbness, 
dizziness, or family history of hearing loss before 60 years 
old.  Specifically, the physician opined:

Having reviewed all available information relevant 
to this topic, it is my opinion that Mr. [redacted]
current hearing condition is more likely unrelated 
to his military service and the basis for this 
opinion is the fact that the hearing testing, such 
as it was, indicated normal hearing or grossly 
normal hearing, at least up through 1958.  There 
was no documentation of any hearing loss until 
apparently 2002...It has been more than 50 years 
since the end of [the Veteran's] military active 
duty experience and he is currently 75- years-old.  
He has never used a hearing aid.  It is very 
unlikely, in my mind, that he would have had this 
hearing loss that many years without having done 
something about it, having it documented and so 
forth, so that also is factored into my opinion.

In February 2007, the Veteran visited a private physician.  
Based on the Veteran's report of in-service noise exposure 
from 155 mm and 105 mm Howitzers, a reported absence of 
exposure to high level noise in civilian life, and 
examination the physician concluded "it is as likely as not 
that his hearing loss is related to military service."  The 
physician provided no additional bases or rationale.  

The Board finds the opinion expressed in the March 2006 VA 
physician's examination report to be the most credible and 
probative evidence of record.  The examination was based on a 
review of the documented medical history, interview of the 
Veteran, and audio examination.  Further, a complete and 
through rationale is provided for the opinion rendered.  The 
examiner's conclusion is fully explained and consistent with 
the evidence of record.  

The Board finds the remaining audiology reports of more 
limited probative value.  The February 2006 private 
audiologist letter did not draw a conclusion as to the 
etiology of the hearing loss and cannot, therefore, support a 
claim.  See Bostain v. West, 11 Vet. App. 127 (1998); Obert 
v. Brown, 5 Vet. App. 30, 33 (1993); Beausoleil v. Brown, 8 
Vet. App. 459, 462 (1996); Libertine v. Brown, 9 Vet. App. 
521, 523 (1996).  The February 2007 private physician letter 
conclusively connected the Veteran's current hearing loss 
with acoustic trauma suffered while in service.  In contrast 
to the March 2006 VA examination report, however, the 
physician's letter did not provide a detailed basis and 
rationale for his conclusion.  The physician did note the 
Veteran's report of high level noise from 155 mm and 105 mm 
Howitzers, which is consistent with the record, but there is 
no other evidence that the physician considered other factors 
that were considered relevant by the VA examiner.  For 
example, there is no evidence that the physician was aware of 
the six (6) whispered voice or whispered and spoken voice 
tests performed between 1952 and 1959.  Thus, the Board finds 
the March 2006 VA examination report was based on a more 
thoroughly explained rationale, and, therefore, carries 
greater probative weight than the February 2007 private 
physician letter.

The Board has considered the Veteran's contention in a July 
2005 letter that after describing his in-service noise 
exposure to the audiologist performing, presumably, the 
November 2002 examination, that the audiologist responded 
"that was the cause" of the Veteran's diagnosed hearing 
loss.  It must be noted, however, that the Court has held 
that a lay person's statement about what a physician told him 
or her, i.e., "hearsay medical evidence," cannot constitute 
medical evidence, as "the connection between what a 
physician said and the layman's account of what he 
purportedly said, filtered as it was through a layman's 
sensibilities, is simply too attenuated and inherently 
unreliable to constitute 'medical' evidence."  See Robinette 
v. Brown, 8 Vet. App. 69, 77 (1995).  Thus, the Board cannot 
consider the Veteran's report of a private audiologist's 
opinion as to causation.

The Board has considered the veteran's lay assertions of a 
continuity of symptomatology since service.  Certainly, the 
veteran is competent to describe symptoms of hearing 
difficulty and ringing in his ears, and his lay reports of 
noticing the onset of problems during service are entitled to 
some probative weight.  However, the Court has held that, 
even where a veteran asserted continuity of symptomatology 
since service, medical evidence was required to establish a 
nexus between the continuous symptomatology and the current 
claimed condition.  See, e.g., McManaway v. West, 13 Vet. 
App. 60, 66 (1999), vacated on other grounds sub nom. 
McManaway v. Principi, 14 Vet. App. 275 (2001); Voerth v. 
West, 13 Vet. App. 117 (1999).  In this case, the VA 
considered the veteran's lay reports, but also considered the 
results of testing in service, and the lack of documented 
complaints at the time, and concluded that it was less likely 
than not that his hearing loss was incurred in service.  The 
Board finds that this opinion is the most probative evidence 
of record as to a relationship between his current disability 
and service, and it ultimately outweighs the veteran's lay 
assertions of continuity of symptomatology since service.
 
The Board has also considered other evidence submitted by the 
Veteran in support of his claim, including an executive 
summary of a study analyzing noise in the military and its 
potential effects on hearing loss, a public law that included 
commission of a study to consider hearing loss of those in 
service, a chart of sound levels produced by various military 
weapons, and samples of documents granting benefits for 
hearing loss in service or opining as to military service 
causation for hearing loss.  The Board notes that a medical 
article or treatise "can provide important support when 
combined with an opinion of a medical professional" if the 
medical article or treatise evidence discusses generic 
relationships with a degree of certainty such that, under the 
facts of a specific case, there is at least "plausible 
causality" based upon objective facts rather than on an 
unsubstantiated lay medical opinion.  Mattern v. West, 12 
Vet. App. 222, 228 (1999); see also Sacks v. West, 11 Vet. 
App. 314 (1998); Wallin v. West, 11 Vet. App. 509 (1998).  In 
this case, however, the evidence submitted is simply too 
general to make a causal link between the Veteran's current 
hearing loss and any incident of military service more than 
speculative in nature.  As one example, the noise in the 
military study executive summary states: "The specific noise 
levels that cause noise-induced hearing loss vary with the 
duration of the exposure, the type of noise, and the 
frequency content of the noise, as well as the susceptibility 
of the exposed individual."  The Board recognizes that 
military noise exposure can cause hearing loss, but the most 
probative evidence of record indicates that the Veteran's 
current hearing loss in this particular case is unrelated to 
that military noise exposure.  
 
In summary, hearing loss was not reported or diagnosed until 
decades after service, and the most probative evidence of 
record indicates that the Veteran's current hearing loss is 
unrelated to his service.  In light of the evidence, the 
Board concludes that the preponderance of the evidence is 
against the claims, and that service connection for hearing 
loss is not warranted.




ORDER

Entitlement to service connection for bilateral sensorineural 
hearing loss is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


